Exhibit 99.1 N E W SR E L E A S E TALISMAN ENERGY ACQUIRES STAKE IN TANGGUH LNG PROJECT Calgary, Alberta – January 28, 2008 – Talisman Energy Inc. announced that one of its subsidiaries has acquired all the shares of CNOOC Wiriagar Overseas Limited from a subsidiary of CNOOC Ltd. for a consideration of US$212.5 million.CNOOC Wiriagar Overseas Limited holds a 3.06% interest in the Tangguh LNG Project.The equity transfer became effective at 12:00 am, Beijing time, on January 1, 2008. The Tangguh LNG Project, located in West Papua, Indonesia, consists of a number of offshore gas wells, production facilities, pipelines and LNG plant facilities with a nameplate capacity of 7.6 million tons per year.First LNG is expected in late 2008. "I am pleased with this settlement," said John Manzoni, President and Chief Executive Officerof Talisman. "The purchase marks the end of a longstanding contractual disagreementinherited by both parties. I look forward to further developing our business in the region and building on our relationship with CNOOCLtd." Talisman Energy Inc. is an independent upstream oil and gas company headquartered in Calgary, Alberta, Canada.The Company and its subsidiaries haveoperations in North America, the North Sea, Southeast Asia and North Africa. Talisman’s subsidiaries are also active in a number of other international areas.Talisman is committed to conducting its business in an ethically, socially and environmentally responsible manner. The Company is a participant in the United Nations Global Compact and included in the Dow Jones Sustainability (North America) Index. Talisman's shares are listed on the Toronto Stock Exchange in Canada and the New York Stock Exchange in the United States under the symbol TLM. For further information, please contact: Media and General Inquiries:Shareholder and Investor Inquiries: David Mann, Senior Manager, CorporateChristopher J. LeGallais & Investor Communications
